Citation Nr: 0016130	
Decision Date: 06/19/00    Archive Date: 06/28/00

DOCKET NO.  96-32 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection for arthritis of the 
cervical spine.  

2. Entitlement to service connection for arthritis of the 
thoracic spine.  

3. Entitlement to service connection for arthritis of the 
hands.  

4. Entitlement to service connection for arthritis of the 
arms.  

5. Entitlement to service connection for loss of feeling in 
the 4th and 5th fingers in the left hand.  

6. Entitlement to service connection for tingling of the 
arms.  

7. Entitlement to service connection for tingling of the 
legs.  

8. Entitlement to service connection for gout.  

9. Entitlement to service connection for flat feet.  

10. Entitlement to service 
connection for a stomach disorder, claimed as secondary to 
the veteran's service-connected low back disorder.  

11. Entitlement to service 
connection for a neck disorder, claimed as secondary to 
the veteran's service-connected low back disorder.

12. Entitlement to service 
connection for post-traumatic stress disorder (PTSD).  

13.  Entitlement to an increased 
rating for a low back disorder, currently evaluated as 20 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from April 1971 to 
December 1972.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  

With respect to service connection for loss of feeling in the 
4th and 5th fingers of the left hand; a tingling sensation in 
the arms and legs; a stomach disorder, claimed as secondary 
to the veteran's service-connected low back disorder; and an 
increased rating for a low back disorder, evaluated as 20 
percent disabling, effective from December 1993, the present 
appeal arises from an April 1996 rating decision in which the 
RO denied the veteran's claims.  The veteran filed an NOD the 
following month, and the RO issued an SOC in May 1996.  The 
veteran filed a substantive appeal in June 1996.  

With respect to service connection for arthritis of the 
cervical spine, thoracic spine, hands, and arms; gout; and a 
neck disorder, claimed as secondary to the veteran's service-
connected low back disorder, the present appeal arises from 
May 1998 rating decisions, in which the RO denied the 
veteran's claims.  The veteran filed an NOD in June 1998, and 
the RO issued an SOC in August 1998.  The veteran filed a 
substantive appeal in February 1999.  

With respect to service connection for PTSD, service 
connection was denied in a June 1995 rating decision.  No 
appeal was filed, and under the law, that decision became 
final.  In May 1998, the veteran sought to reopen his claim 
for PTSD.  The present appeal arises from an August 1998 
rating decision, in which the RO reopened and denied the 
veteran's claim.  The veteran filed an NOD the following 
month, and the RO issued an SOC in September 1998.  The 
veteran filed a substantive appeal in February 1999.  With 
respect to service connection for flat feet, the present 
appeal arises from a September 1998 rating decision in which 
the RO denied the veteran's claim.  The veteran filed an NOD 
in November 1998, and the RO issued an SOC in March 1999.  
The veteran also filed a substantive appeal in March 1999.  

The Board notes, in addition, that the veteran testified 
before a hearing officer at the Columbia VARO in January 1997 
and August 1999.  Furthermore, supplemental statements of the 
case (SSOC) were issued in November 1996, December 1996, 
March 1997, October 1997, May 1998, February 1999, and 
November 1999.  

The issue of an increased rating for the veteran's low back 
disability will be addressed in the Remand section of this 
decision.  

Finally, the Board notes that, in an August 1996 VA Form 21-
4138 (Statement in Support of Claim), the veteran contended 
that he suffered from peripheral neuropathy as a result of 
Agent Orange exposure.  This issue is currently not in 
appellate status, and is referred to the RO for appropriate 
action as is deemed warranted.  


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. The veteran's service medical records do not reflect 
treatment for arthritis of the cervical spine, thoracic 
spine, hands, or arms; loss of feeling in the 4th and 5th 
fingers of the left hand; tingling of the arms and legs; 
or gout.  

3. The veteran's separation medical examination reflects a 
diagnosis of flat feet.  

4. The evidence of record does not reflect the veteran 
suffers from gout.  

5. The veteran's contention that he suffers from arthritis of 
the cervical and thoracic spine, hands, and arms; loss of 
feeling in the 4th and 5th fingers of the left hand; 
tingling of the arms and legs; gout; and flat feet, and 
that these disorders had their onset in service, is not 
supported by any medical evidence that would render the 
claims for service connection for these disabilities 
plausible under the law.  

6. There is no competent evidence of record that the 
veteran's stomach disorder or his neck disorder is due to 
disease or injury in service, or that either is secondary 
to his service-connected low back disorder.  

7. The veteran's DA Form 20 (Enlisted Qualification Record), 
notes that the veteran served in Vietnam from October 1971 
to June 1972; he did not receive any awards or decorations 
denoting that he engaged in combat with the enemy.  

8. A VA Medical Center (VAMC) Columbia treatment record, 
dated in May 1998, noted the veteran suffered from PTSD; 
it was reported that the veteran's description of his 
dreams and intrusive thoughts regarding his experiences in 
Vietnam brought him great distress.  

9. There is no credible supporting evidence that the veteran 
engaged in combat with the enemy, nor is there credible 
supporting evidence that his claimed in-service 
stressor(s) actually occurred.  


CONCLUSIONS OF LAW

1. The veteran has not submitted well-grounded claims for 
service connection for arthritis of cervical spine, 
thoracic spine, hands, or arms.  38 U.S.C.A. § 5107(a) 
(West 1991).  

2. The veteran has not submitted a well-grounded claim for 
service connection for loss of feeling in the 4th and 5th 
fingers of the left hand.  38 U.S.C.A. § 5107(a) (West 
1991).  

3. The veteran has not submitted a well-grounded claim for 
service connection for tingling in the arms or legs.  
38 U.S.C.A. § 5107(a) (West 1991).  

4. The veteran has not submitted a well-grounded claim for 
service connection for gout.  38 U.S.C.A. § 5107(a) (West 
1991).  

5. The veteran has not submitted a well-grounded claim for 
service connection for flat feet.  38 U.S.C.A. § 5107(a) 
(West 1991).

6. The veteran has not submitted a well-grounded claim for 
service connection for a stomach disorder, on either a 
direct or secondary basis.  38 U.S.C.A. § 5107(a) (West 
1991).  

7. The veteran has not submitted a well-grounded claim for 
service connection for a neck disorder, on either a direct 
or secondary basis.  38 U.S.C.A. § 5107(a) (West 1991).

8. Based upon the evidence of record, PTSD was not incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1154(b), 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's service medical records reflects 
that, during an enlistment medical examination in March 1971, 
no physical abnormalities were noted on clinical evaluation.  
The veteran was reported to have a scar on his left knee, and 
to be color blind.  

During service, a treatment record, dated in May 1972, noted 
the veteran's complaints of back pain from a fall he had had 
in January 1972.  He complained of thoracic and low back 
pain.  The examiner noted that there was lapping of the 
thoracic vertebrae.  Later that month, May 1972, the veteran 
sought treatment complaining of chronic pain in his upper and 
low back since an injury filling sandbags.  An X-ray was 
within normal limits, and the examiner diagnosed mild strain 
of the back.  During a separation medical examination in 
December 1972, on clinical evaluation, the veteran was found 
to have flat feet.  No other physical abnormalities were 
reported.  

Following his release from active service, the veteran was 
medically examined and treated for low back pain.  He 
reported that he had injured his back after being thrown 
backwards into a bunker following a mortar explosion, and 
also reported injuring his back while building a bunker.

Upon VA examination in February 1973, the veteran complained 
of mid thoracic pain, and there was tenderness of the 
thoracic spine at the 7th vertebra.  VAMC Columbia medical 
records, dated from December 1975 to December 1984, noted 
complaints and treatment for chronic low back pain, as well 
as pain in the thoracic spine.  The veteran was noted to 
complain of pain in his hips, and reported experiencing 
numbness in both his legs and feet.  VA medical examinations 
in February 1973, December 1975, February 1981, and February 
1985 also reflected the veteran's complaints of chronic low 
back pain.  Radiographic studies of the veteran's spine 
(cervical, thoracic, and lumbar) were within normal limits.  
Examinations of the veteran were reported to be essentially 
within normal limits.  A VA Agent Orange examination report, 
dated in December 1984, reported clinical findings of 
sterility by history, and dry skin.  

In addition, the RO received medical records from A. McKay 
Brabham, M.D., of Columbia Arthritis Center, dated in October 
1982; and Douglas Holford, M.D., dated in April 1984.  Dr. 
Brabham reported that the veteran suffered from lumbar 
strain, while Dr. Holford's impression was low back pain, 
which was reported as probably secondary to mild facet 
syndrome.  

Thereafter, in February 1993, the RO received a medical 
report from Ellis Knight, M.D., dated in January 1993.  Dr. 
Knight reported that an MRI (magnetic resonance imaging) scan 
of the veteran's low back had been performed, and that the 
findings were within normal limits.  Dr. Knight opined that 
the veteran's symptoms were due to degenerative disk and 
facet joint arthritis, with associated episodes of acute 
paraspinal muscle spasm.  

In March 1993, the RO received VAMC Columbia medical records, 
dated from March 1992 to December 1992.  These records noted 
the veteran's complaints of chronic low back pain, with 
occasional radiation into the left leg, in addition to 
numbness.  

In November 1993, the veteran was medically examined for VA 
purposes.  On clinical evaluation, there was no finding of 
postural abnormality or spasm, but a finding of atrophy of 
the lumbosacral parspinous musculature.  Range of motion 
testing revealed 70 degrees of forward flexion, 20 degrees of 
backward extension, 40 degrees of right and left flexion, and 
40 degrees of right and left rotation.  There were subjective 
complaints of pain with extremes of flexion and extension, 
but no complaints of radiculopathy.  The examiner's 
impression was mechanical low back pain.  

In March 1995, the veteran filed a claim seeking service 
connection for PTSD.  

In June 1995, the RO received VAMC Columbia medical records, 
dated from June 1993 to February 1995.  In particular, a 
treatment record, dated in June 1993, noted the veteran's 
complaints of worsening low back pain.  A treatment record 
dated in June 1994, noted the veteran's complaints of chronic 
back pain as well as stomach pain.  The examiner's assessment 
included stomach pain due to questionable GERD 
(gastroesophageal reflux disease), PUD (peptic ulcer 
disease), or NSAIDs (non-steroidal anti-inflammatory drugs) 
gastritis.  In February 1995, the veteran was noted to have 
undergone a punch biopsy of a lesion of the right forearm.  

In a June 1995 rating decision, the veteran was denied 
service connection, inter alia, for PTSD.  No appeal was 
filed.  In August 1995, the RO received a copy of the 
veteran's DA Form-20 from the National Personnel Records 
Center.  The veteran was noted to have been stationed in 
Vietnam from October 1971 to June 1972, and was assigned to 
the 264th Transportation Company as a "Rigger".  He had been 
awarded the National Defense Service Medal, Vietnam Service 
Medal, and Vietnam Campaign Medal.  

In January 1996, the veteran submitted a VA Form 21-4138 
(Statement in Support of Claim) to the RO, in which he 
reported, inter alia, that he had been treated by Dr. Knight 
for a stomach problem, and that, following an upper and lower 
GI (gastrointestinal) series, Dr. Knight had reported that 
the veteran's stomach problem was due to medications 
prescribed by VA for his back pain.  In addition, the veteran 
reported having lost feeling in his fingers, and experiencing 
tingling in his arms and legs.  He noted that he understood 
this problem to be secondary to his back injury.  

Thereafter, the RO received additional medical records from 
Dr. Knight, dated in March 1995 and January 1996.  In 
particular, the treatment record dated in March 1995 noted 
the veteran's complaint of severe burning discomfort in the 
sub-xiphoid region, with some radiation into the chest.  Dr. 
Knight's impression was dyspepsia, rule out ulcer, reflux, 
and non-ulcerative dyspepsia.  

In March 1996, the RO received VAMC Columbia medical records, 
dated from July 1995 to February 1996.  In particular, a 
January 1996 treatment record noted the veteran's complaints 
of weakness and numbness in the 4th and 5th fingers of the 
left hand.  A treatment record, also dated in January 1996, 
noted that an upper GI series had been performed and there 
had been no evidence of an ulcer, and the veteran was advised 
to discontinue taking Salsalate.  The veteran also exhibited 
straight leg raises to 30-35 degrees on the left and 45 
degrees on the right.  Also in January 1996, an EMG 
(electromyographic) study of the left upper extremity was 
normal.  A left ulnar motor and sensory nerve conductions 
were also within normal limits.   

That same month, March 1996, the veteran filed claims for 
service connection for an upper back disorder, as well as 
arthritis of the back, both hands, and both "biceps".  

In April 1996, the RO received VAMC Columbia medical records, 
dated from February 1996 to April 1996.  In particular, a 
treatment record, dated in March 1996, noted the veteran 
suffered from degenerative joint disease of the cervical 
spine (C3-C4) with radiation to the right scapula.  An April 
1996 treatment record noted the veteran's complaints of 
numbness and weakness in his left hand.  He reported that his 
left hand would go to sleep and he would drop things.  

Also in April 1996, the veteran submitted a copy of a 
statement to the RO, in which he reported that he still 
experienced chronic pain in his low back.  In addition, the 
veteran noted that, because he had taken so much medication 
for his back pain, his stomach was painful and burned.  
Furthermore, the veteran reported that he had arthritis and 
numbness in his hands, arms, legs and feet, and that the pain 
was so bad he could hardly work.  He also reported low back 
pain with radiation into his right leg.  

In an April 1996 rating decision, inter alia, the RO denied 
the veteran's claims for an increased rating for a low back 
disorder, as well as service connection for a stomach 
disorder, loss of feeling of the fingers, and tingling in the 
arms and legs.  In June 1996, the veteran filed a VA Form 9 
(Appeal to Board of Veterans' Appeals).  The veteran reported 
that he suffered from chronic low back pain, and that the 
pain restricted his movements, especially his ability to bend 
and climb.  In addition, he reported continued problems with 
his stomach due to prolonged use of the medications he took 
for his low back pain.  Furthermore, the veteran reported 
that he suffered from a loss of feeling in his hands, and was 
suffering a tingling sensation in his arms and hands, in 
addition to pain in his neck.  

In October 1996, the RO received medical records from 
Theodore Faber, M.D., dated in July and August 1996.  In July 
1996, Dr. Faber opined that the veteran appeared to have 
chronic thoracic and lumbosacral spine pain from his reported 
injury in Vietnam.  Dr. Faber reported that it appeared that 
the veteran had developed scar tissue in the ligamentous 
fibers and that this was contracting as he got older.  In 
August 1996, Dr. Faber noted that EMG and nerve conduction 
studies, as well as an MRI scan, were all within normal 
limits.  He reiterated his previous diagnosis.  

That same month, October 1996, the RO received VAMC Columbia 
medical records, dated from January 1996 to October 1996.  In 
particular, a treatment record, dated in April 1996, noted 
the veteran's complaints of decreased grip strength 
bilaterally, left greater than right, with numbness and 
tingling of the fingers.  On physical evaluation, there was 
positive Tinel's sign, both cubital tunnels, and equivocal 
carpal tunnels.  The examiner's assessment included low back 
pain, myalgias, and cubital, and possibly carpal, tunnel 
syndrome.  An additional April 1996 treatment record noted 
that bilateral median motor and sensory nerve conduction 
studies were normal.  A July 1996 treatment record noted that 
a CT (computed tomography) scan of the veteran's lumbar spine 
revealed a mild annulus bulging at L4-5, with only slight 
compression and minimal degenerative changes.  An MRI scan 
was reported to have been normal.  Radiographic studies 
revealed minimal spurring at C3-5, small bone spurs at L4-5, 
and mild degenerative changes of the mid to low thoracic 
spine.  The examiner's assessment was mild degenerative joint 
disease of the spine with muscle spasticity.  A treatment 
record, dated in June 1996, noted a normal MRI study of the 
cervical spine.  

In January 1997, the veteran testified before a hearing 
officer at the VARO in Columbia.  He reported that he had 
injured his back in Vietnam, and had been told that as a 
result of the injury he had torn muscles and tendons in his 
back.  The veteran stated that he was being treated every 
three months for his back disability and that he was 
prescribed muscle relaxants and pain killers, as well as 
Tylenol and Motrin.  He also reported using a TENS 
(transcutaneous electrical nerve stimulation) unit for his 
frequent muscle spasms.  The veteran further testified that 
his low back disorder affected his ability to work and sleep, 
and that he had a difficult time bending.  He stated that he 
suffered from a spike-like pain in the middle of his shoulder 
blades.  He further noted that the medication he had taken 
for his back irritated his stomach.  He reported that he had 
been taking medication for his back since 1973, and that he 
had been told that Motrin had caused his stomach upset.  The 
veteran indicated that he was currently taking Milk of 
Magnesia.  

With respect to the weakness and numbness in his hands, the 
veteran reported that he still dropped things, and that he 
had been told that the scar tissue in his back was 
restricting his spinal nerves.  Furthermore, the veteran 
stated that the weakness and numbness affected his job 
performance at work, and interfered with his daily activities 
at home, and that his fingers were chronically numb.  The 
veteran also reported that he experienced pain, muscle spasm, 
and a tingling sensation in his legs, and it felt on many 
occasions that his hip was popping out of joint.  In addition 
to his oral testimony, the veteran submitted a statement from 
Dr. Knight, dated in January 1997.  Dr. Knight, in 
particular, reported that physical evaluation of the veteran 
showed tenderness along the vertebral spine in the soft 
tissue areas.  There was no obvious deformity, and the back 
had a full range of motion on testing, with neurological 
evaluation of the lower extremities normal.  An MRI scan of 
the cervical and thoracic spines had showed no structural 
lesions.  

In August 1997, the RO received statements from the veteran 
in support of his claim.  These noted that he continued to 
suffer from his low back pain, and that his other claimed 
disabilities were all related to his low back.  Furthermore, 
the veteran reported that he was worried about remaining 
employed, given that his employer was aware that he was 
taking a number of medications.  

In September 1997, the RO received VAMC Columbia medical 
records, dated from October 1996 to August 1997.  In 
particular, an EMG report, dated in February 1997, noted 
findings of a normal left ulnar nerve.  A nutrition education 
note, dated in April 1997, reported that the veteran's diet 
was high in fat, with high fat meats and junk food.  A June 
1997 treatment record reflected the veteran's report that a 
gastroenterologist had done an upper GI series, and found no 
damage to his stomach.  The veteran indicated that his 
stomach was feeling much better, given that he was no longer 
taking medication.  An additional June 1997 treatment record 
reflected the veteran's complaints of persistent numbness in 
the ulnar aspect of the left hand and tingling in the back of 
his neck, with radiation into the right temporal-orbital 
region.  The examiner's impression was degenerative joint 
disease of the cervical and lumbar spine.  A June 1997 MRI 
scan of the lumbar spine was essentially within normal 
limits.

In November 1997, the veteran was medically examined for VA 
purposes.  With respect to his back, the veteran reported his 
medical history, and indicated that the injury in Vietnam 
which had caused his low back disorder had also caused a neck 
disorder.  He complained of pain down both upper extremities, 
which seemed to be ulnar in distribution, and also complained 
of dropping things.  Upon clinical evaluation, the veteran 
had subjective complaints of sensory decreases in the C7-8 
dermatomes, with some mild muscle spasm.  He was noted to 
move well, without significant evidence of pain in the 
cervical region.  

Examination of the lumbar region reflected a negative 
straight leg and Faber sign bilaterally.  There were 
downgoing toes on Babinski, and no evidence of clonus.  Range 
of motion of the lumbar spine was noted as reasonable, with 
15 degrees of extension, 90 degrees of flexion, 40 degrees of 
lateral bending, and 25 to 30 degrees of rotation 
bilaterally.  There was no point tenderness or step-off of 
the bony prominences, and no evidence of muscular spasm in 
the lumbar region.  The veteran was noted to move well, 
without overt evidence of pain in the lumbar region. The 
examiner reported that the veteran had had MRI scans of both 
the cervical and lumbar regions within the previous 12 
months, and both had been negative.  In addition, 
radiographic studies had not revealed evidence of arthrosis.  
The examiner's impression was cervical strain and mechanical 
low back pain.  It was further reported that the veteran did 
not have objective evidence of either myelopathy or 
radiculopathy related to either cervical or lumbar arthrosis.  

Thereafter, in December 1997, the veteran underwent an 
additional VA examination with respect to his stomach.  He 
complained that, for over ten years, he had been having 
nausea, excessive belching, and a feeling of excessive gas.  
He also complained of a retrosternal burning sensation.  The 
veteran described a central burning abdominal pain that 
occurred most of the time, and said he was passing blood in 
his stool.  A esophagogastroduodenoscopy report supplied by 
the veteran to the examiner reflected normal findings.  The 
veteran indicated that he received fairly good relief from 
Lansoprazole.  On clinical evaluation, in particular, the 
abdomen was flat, soft, and nontender, no masses were 
palpated, and there were normoactive bowel sounds.  The 
veteran's rectum evidenced a small perianal tag, and small 
internal hemorrhoids were found.  The examiner's impression 
was gastroesophageal reflex disease by history, and rectal 
bleeding due to hemorrhoids.  

In April 1998, the veteran filed a claim for service 
connection for arthritis of the back and gout.  The veteran 
reported that he had been diagnosed with arthritis and gout 
at the VAMC Columbia, and that it was situated in his upper 
and low back.  As a result, the veteran reported he suffered 
from swelling and inflammation that had caused nerve 
tingling, and numbness in the fingers of both his hands.  

In a May 1998 rating decision, the RO denied the veteran, 
inter alia, service connection for a neck disorder.  

Also in May 1998, the RO received VAMC Columbia medical 
records, dated from June 1997 to April 1998.  In particular, 
a November 1997 treatment record noted that the veteran 
suffered from pain in his ankles and feet bilaterally.  An X-
ray of the veteran's ankles and feet, also dated in November 
1997, revealed normal findings of the veteran's ankles 
bilaterally.  The veteran's right foot exhibited minimal 
degenerative changes at the metatarsophalangeal joint of the 
great toes as well as at the tarsonavicular joint.  A small 
bone spur was noted at the posterior aspect of the calcaneus.  
A March 1998 treatment record noted that the veteran suffered 
from hallux valgus deformity of the 1st digit of the left 
foot.  In addition, an April 1998 treatment record noted that 
the veteran did not evidence gout at that time, but his uric 
acid level was 9.1.  Furthermore, the veteran complained of 
decreased grip strength in his left hand.  

In a May 1998 rating decision, the RO denied the veteran's 
claims of service connection for arthritis and gout.  That 
same month, the veteran requested that his claim be reopened 
for service connection for PTSD.  

In June 1998, the RO received VAMC Columbia medical records, 
many duplicative, dated from April 1997 to June 1998.  In 
particular, an April 1998 treatment record noted that there 
was a mild increase in the veteran's uric acid level.  A May 
1998 record noted the veteran's diagnosis for PTSD.  It was 
reported that the veteran described his dreams and intrusive 
thoughts related to Vietnam in great detail, and that these 
clearly brought him great distress.  The examiner noted that 
many of the veteran's physical disabilities could be related 
to, or aggravated by, his psychological stress.  

In an August 1998 rating decision, the RO denied the 
veteran's claim for PTSD.  In September 1998, the veteran 
filed a claim seeking service connection for flat feet.  In a 
rating decision later that month, the claim was denied.  

In October 1998, the veteran submitted a statement to the RO 
regarding his claimed stressors in Vietnam.  The veteran 
noted that he had been stationed at Camp Baxter in Da Nang, 
and had been assigned to the 5th Transportation Command, 264th 
Transportation Company.  He indicated that he had stood guard 
duty at Deep Water Pier, where ships carrying ordinance were 
docked and their cargo unloaded.  The veteran also reported 
having stood guard duty on river barges used to ferry 
ordinance to outlying areas.  

With respect to specific stressful incidents, the veteran 
reported that it was common for the enemy to attempt to 
sabotage the ships docked at Deep Water Pier.  He noted that 
swimmers/sappers would attempt to place explosive charges on 
the ships' hulls.  The guards would regularly throw 
concussion grenades into the waters around the pier to ward 
off enemy attacks.  Usually the next day, the tide would wash 
the bodies of the enemy who had been killed onto the shore.  
The veteran reported that an average of 5-6 bodies were found 
a week.  In addition, the veteran also recounted that, 
sometime between January 1972 and June 1972, the enemy got 
through and attached charges to some of the ships, blowing 
holes in those vessels and causing damage.  One of ships had 
reportedly just had the ordinance unloaded from it prior to 
the explosion.  

The veteran also reported that the 264th Transportation 
Company was a back-up, support unit to 196th  Infantry, which 
was stationed near the 264th.  He indicated that, on one 
occasion, the enemy engaged the 196th and the veteran's unit 
was thrown into action.  He noted that air support had to be 
called in to throw back the enemy attack.  In addition, the 
veteran reported that, sometime between January and February 
1972, he had experienced an enemy rocket attack.  He noted 
that the enemy was reportedly attempting to hit the 
helicopter base across the road.  The veteran indicated that 
rockets fell all around him.  

Furthermore, the veteran indicated that, on many occasions, 
he stood watch on barges loaded with ordinance and ammunition 
anchored in the harbor.  He recounted one incident in which 
he, while standing guard on a barge, heard gun fire coming 
from the shoreline, and later heard a loud "clang" type 
sound emanate from the barge.  The veteran reported that he 
believed the "clang" was an ammunition round fired by a 
sniper.  He noted that he became very distressed and 
frightened, and called his unit for help.  A PT boat 
reportedly killed an enemy sniper later that evening.  In 
another instance, the veteran reported that he and five 
Koreans were sent to an "SV" camp to teach South Vietnamese 
soldiers how to load and unload ordinance and ammunition.  
The veteran indicated that he and the Koreans were there for 
two weeks.  He reported the last night they were at the camp, 
they were attacked by the Vietcong.  The South Vietnamese 
soldiers reportedly ran and did not stay and fight.  The 
veteran indicated that he and the Koreans were only saved 
because the enemy ran through the camp and did not stop.  He 
noted that he was later told that the enemy had hit Da Nang 
Air Force Base and killed 15 people.  

The veteran also recounted other stressful events or 
memories.  He reported that he knew of three Koreans who had 
been killed by ships' cables which had snapped; that he 
served as a payroll guard and was told that he would have to 
shoot other soldiers if they attempted to rob him; that he 
witnessed an unusual and cruel method of killing dogs for 
food by the Vietnamese; and that he saw many dead Vietnamese 
after their bodies had been run over continuously by Army 
vehicles.  

Thereafter, the RO received VAMC Columbia medical records, 
many duplicative, dated from February 1998 to April 1999.  In 
particular, the records noted the veteran's diagnosis and 
treatment for PTSD.  A medical report, dated in October 1998, 
noted that the veteran had chosen to be treated for PTSD only 
after suffering a great deal of distress.  A diagnosis of 
PTSD was reported, and the veteran's prognosis was noted as 
guarded.  A treatment record, dated in February 1998, noted 
the veteran's complaints that his legs would go numb if he 
sat for a period of time.  He also complained of numbness and 
pain in both hands.  

In June 1999, the veteran submitted additional evidence with 
respect to his claim for PTSD.  In particular, he submitted 
copies of orders he had received for duty while in Vietnam.  
These orders noted the veteran's MOS (military occupational 
specialty) designators as 55A10 and 12B20, and were reported 
to stand for "Gunner on a Gun Truck" and "Combat 
Engineer", respectively.  Furthermore, a War Trophy 
Registration/Authorization application reflected the 
veteran's returning to the United States with a Chinese 
carbine rifle.  The veteran also submitted a copy of a photo 
of what appeared to be the head of a dead Vietnamese 
individual.  The veteran reported that the man was shot in 
the head, and afterwards his head was removed from his body, 
and in keeping with local Vietnamese superstitions, the head 
was placed on a stake.  

In August 1999, the RO received VAMC Columbia medical 
records, dated from February 1999 to August 1999.  In 
particular, records noted the veteran's treatment for PTSD 
and back pain.  A February 1999 treatment record noted the 
veteran's complaints of neck pain radiating into his left 
shoulder to the elbow, as well as to the right shoulder.  He 
reported the pain felt like an ice pick.  It was noted that a 
number of MRI scans had not shown any clear pathology to 
explain the veteran's symptoms from a neurologic basis.  A 
July 1999 treatment record reported that an assessment of the 
veteran's lumbar spine indicated minimal movement loss with 
flexion, and moderate movement loss with extension.  The 
veteran described his pain as 4/5 (out of 5/5), with the pain 
radiating down to his feet bilaterally.  The examiner noted 
that mechanical assessment of the veteran's lumbar spine 
suggested derangement syndrome.  A subsequent record, also 
dated in July 1999, noted that a determination of the 
veteran's symptoms in response to test movements was 
difficult, as the veteran was frequently noted to state that 
his symptoms were gone, but then within minutes restate that 
the symptoms had been there all the time.  The examiner noted 
that this was suggestive of multi-directional dysfunction 
syndrome.  

In August 1999, the veteran testified before a hearing 
officer at the VARO in Columbia.  With respect to his claim 
for a neck disorder, the veteran reported that, when he had 
injured his low back in service, the same trauma also injured 
his neck.  He testified that he had had problems with his 
neck since service, and that it felt as if he had a railroad 
spike stuck in his back.  The veteran stated that his neck 
had a limited range of motion, and that VA had issued him a 
cervical pillow, which proved occasionally helpful.  He also 
stated that various doctors had told him that his problem was 
the result of a crooked spine, and that this was causing his 
back spasms and pinched nerves.  As for his claims involving 
arthritis, the veteran reported that he had been told that he 
suffered from the disease.  He also indicated that he 
suffered from arthritis in his back, hands, and both hips.  
The veteran also testified that he suffered from gout, and 
that he took arthritis pills, vitamins, muscle relaxants, and 
pain killers.  

As for his claim for PTSD, the veteran testified that, when 
he first arrived in Vietnam, he had been assigned to a truck 
convoy for a few months as a gunner, and then was transferred 
to Deep Water Pier.  He reported that the enemy would 
camouflage themselves in brush piles with bamboo poles 
sticking out and float in the water to get near the ships.  
The guards would throw concussion grenades and fire their 
weapons at the brushpiles.  The veteran testified that he had 
been told that on average five or six enemy bodies were found 
a week.  In addition, the veteran stated that the guards 
consistently drew sniper fire from the enemy, and that enemy 
saboteurs had breached security and attached satchel charges 
which later exploded causing damage to the ships.  
Furthermore, the veteran recounted his first experience 
standing guard duty on an ordinance barge anchored in the 
harbor.  He stated that he had been very nervous, and he 
could hear South Vietnamese soldiers under attack on the 
shore.  The veteran also reported that a PT boat picked up a 
sniper a couple of hundred feet from his barge, and that 
later he heard a "clang" emanate from the barge and he 
became very scared and nervous.  A tugboat later came out and 
picked him up, and an inspection of his barge had revealed 
that an explosive charge had been attached to it.  The 
veteran was reported to be crying as he recounted his 
experiences and he testified that he suffered from 
nightmares.  

With respect to flat feet, the veteran testified that he had 
not had problems with his feet prior to service, but had 
experienced pain in his feet during service, and at 
separation had been diagnosed with flat feet.  He further 
reported that his flat foot condition was treated with arch 
supports in the late 1970's at the VAMC in Columbia.  In 
addition to his testimony, the veteran submitted medical 
records from Mark Leski, M.D., dated in May and August 1999.  
These records noted findings of cervical arthritis with 
spondylosis, thoracic facet syndrome, and lumbar facet 
syndrome with sacroiliac dysfunction.  

In October 1999, the RO received a unit history of the 5th 
Transportation Command, 264th Transportation Company, for the 
period December 1971 to June 1972.  Also enclosed were 
extracts from "Air Base Defense in the Republic of Vietnam 
1961-73", which provided statistics with respect to attacks 
and casualties at Da Nang during the veteran's tour of duty.  
The unit history reflected that there was an organized 
"combat security section" to protect men, materials, and 
base installations from enemy attack.  It was noted that, in 
1972, 

The Da Nang sector was subjected to six 
attacks by rocket and mortar fire attacks 
during the enemy offensive that began 
Easter weekend.  Damage to installations 
in Da Nang was slight, largely 
attributable to the high standards of 
security maintained throughout the 
sector.  However, two swimmer/sapper 
attacks inflicted minor damage on two 
ships anchored at Deep Water Pier.  

Statistical evidence from the Air Base Defense extracts noted 
that, at Da Nang, one person was killed and 57 wounded, 
during the veteran's tour of duty in Vietnam.  All 
engagements with enemy forces were noted as "standoffs".  

Also in October 1999, the veteran submitted evidence to the 
RO for consideration in his claim for PTSD.  This evidence 
consisted of additional unit information regarding the 5th 
Transportation Command, 264th Transportation Company, and was 
reportedly downloaded from the Internet.  The veteran also 
included first hand reports of his experiences in Vietnam.  
In particular, the 264th  was described as conducting a 
"buddy" system  to train ARVN (Army of the Republic of 
Vietnam) soldiers in stevedoring activities as part of a 
Vietnamization program.  Furthermore, it was noted that a 
Korean contractor assisted in conducting pier operations, and 
Republic of Korea troops were noted to be fighting in 
Vietnam.  Thereafter, in March 2000, the RO received 
additional evidence in support of the veteran's PTSD claim.  
Much of this evidence was duplicative of evidence received in 
October 1999 with respect to the 5th Transportation Command, 
264th Transportation Company.  In particular, the veteran 
submitted personal statements and photographs of pier 
operations, and a copy of an news article describing the work 
in which various units were involved while in Da Nang.  

II.  Analysis

The threshold question to be answered in this appeal is 
whether well-grounded claims have been presented.  
38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  If not, the claims must fail and there 
is no further duty to assist in their development.  
38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit in its 
decision in Epps v. Gober, 126 F.3d 1464, 1469 (Fed. Cir. 
1997), cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 
(1998).  That decision upheld the earlier decision of the 
United States Court of Appeals for Veterans Claims 
(previously known as the Court of Veterans Appeals), which 
made clear that it would be error for the Board to proceed to 
the merits of a claim which is not well grounded.  Epps v. 
Brown, 9 Vet.App. 341 (1996).  See also Morton v. West, 
12 Vet.App. 477, 480-1, (1999).

The Court of Appeals for Veterans Claims has also held that, 
in order to establish that a claim for service connection is 
well grounded, there must be competent evidence of:  (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a connection or 
link) between the in-service injury or aggravation and the 
current disability.  Competent medical evidence is required 
to satisfy this third prong.  See Elkins v. West, supra, at 
213, citing Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  "Although the 
claim need not be conclusive, the statute [38 U.S.C.A. §5107] 
provides that [the claim] must be accompanied by evidence" 
in order to be considered well grounded.  Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992).  In a claim of service 
connection, this generally means that evidence must be 
presented which in some fashion links the current disability 
to a period of military service or to an already service-
connected disability.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (1999); Rabideau v. Derwinski, 2 Vet.App. 141, 
143 (1992); Montgomery v. Brown, 4 Vet.App. 343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded. Grottveit v. Brown, 5 Vet.App. 91, 93(1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).  To 
establish a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1999).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).  A veteran shall be granted service connection for 
arthritis, although not otherwise established as incurred in 
service, if the disease is manifested to a compensable degree 
within one year following service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  

In a claim for secondary service connection, the regulations 
provide that service connection shall be granted for a 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(1999).  Secondary service connection may also be warranted 
for a non-service-connected disability when that disability 
is aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet.App. 439 (1995) (en banc).  The United States 
Court of Appeals for Veterans Claims has specifically held 
that "[a] claim for secondary service connection, like all 
claims, must be well grounded."  Reiber v. Brown, 7 Vet.App. 
513, 516 (1995).

With respect to the veteran's claims for arthritis of the 
cervical and thoracic spine, hands, and arms; loss of feeling 
in the 4th and 5th fingers of the left hand; tingling in the 
arms and legs; gout; and flat feet, following a review of the 
evidence, the Board finds the claims are not well grounded.  
In reaching this conclusion, we note that the veteran's 
service medical records do not reflect complaints, findings, 
or diagnoses of arthritis, loss of sensation or tingling in 
the veteran's upper or lower extremities, or gout.  At 
separation, the veteran was noted to have flat feet, a 
condition not noted during his March 1971 entrance medical 
examination.  

Post service, the veteran underwent a number of VA medical 
examinations between February 1973 and February 1985.  He was 
noted to complain of thoracic pain.  Radiographic studies of 
the veteran's back were within normal limits.  Also during 
this time period, VAMC Columbia records noted the veteran's 
complaints of numbness in his legs and feet.  No objective 
medical findings with respect to any arthritic condition, 
gout, or flat feet were noted.  

Subsequent VAMC Columbia treatment records have documented 
the veteran's complaints of numbness in the 4th and 5th 
fingers of the left hand.  The veteran testified, during his 
January 1997 personal hearing, that he had been told that 
scar tissue in his back was restricting his spinal nerves.  
He also reported a tingling sensation in his legs, and that 
his fingers were chronically numb.  On VA examination in 
November 1997, he complained of pain in both upper 
extremities, and of dropping things.  In April 1998, the 
veteran was noted to be asymptomatic for gout, although he 
had increased uric acid levels.  Additional VAMC Columbia 
records noted complaints of numbness and pain in both hands, 
and numbness in the legs after sitting for a period of time.  

While the veteran's complaints are well documented in the 
post-service medical evidence, and he has undergone numerous 
examinations and diagnostic tests, the medical evidence does 
not reflect any treatment or diagnosis of arthritis of the 
hands or arms.  We note that cervical arthritis was first 
diagnosed in March 1996, and thoracic arthritis first 
diagnosed in July 1996.  The Board is cognizant that the 
veteran complained of thoracic pain in service and shortly 
after separating from service.  However, there has been no 
nexus evidence presented relating the veteran's arthritis of 
the cervical and thoracic spine to service.  In this respect, 
we are aware of Dr. Faber's opinion that the veteran's 
chronic thoracic spine pain "appears" to be related to his 
injury in Vietnam.  Dr. Faber noted, in July 1996, that the 
veteran probably was developing scar tissue in the 
ligamentous fibers of his back and that this was contracting 
as he became older.  In this instance, we note that Dr. 
Faber's opinion was based on a history provided by the 
veteran, and was reported almost 25 years following the 
veteran's separation from active service.  Moreover, the 
veteran has claimed service connection for arthritis of the 
thoracic spine, and Dr. Faber's opinion does not discuss 
arthritis, nor is any correlation between contracting scar 
tissue and arthritis evident from the record.  Furthermore, 
MRI scans of the veteran's back have not revealed any muscle 
or ligamentous damage.  

We are also cognizant that the veteran's complaints of 
numbness, and of loss of feeling and tingling in his various 
upper and lower extremities, have also not been linked to 
service.  With respect to gout, there is no clinical evidence 
that the veteran currently suffers from gout, nor has the 
condition been linked to service.  As for the veteran's flat 
feet, the veteran testified that he had been issued inserts 
for his shoes by the Columbia VAMC in the 1970's.  We note 
that VA laws and regulations do not list flat feet as a 
chronic disorder, and the veteran has not submitted medical 
evidence that he currently suffers from a flat foot 
disability, or nexus evidence relating any current flat foot 
disability to active service.  

The Board is mindful that the Court of Appeals for Veterans 
Claims has held that a disorder suffered in service will be 
determined to be chronic under 38 C.F.R. § 3.303(b) when 
there is competent medical evidence to establish its 
chronicity, based upon both its existence in service and its 
relationship to the same condition after service.  Savage v. 
Gober, 10 Vet.App. 488, 495 (1997).  Where the disorder is of 
a type that requires medical expertise (as opposed to mere 
lay observation) to demonstrate its existence, such medical 
evidence must be of record.  Id. (citing Epps, Caluza, 
Grottveit, supra).  As noted above, the veteran's service 
medical records do not reflect complaints or treatment in 
service for arthritis, loss of sensation or tingling in the 
upper or lower extremities, or gout.  With respect to flat 
feet, while the veteran was diagnosed at separation with flat 
feet, there is no medical evidence of current treatment for 
flat feet, or nexus evidence linking any current flat foot 
disability to service.  

Even where chronicity in service or within an applicable 
presumption period is not established, a claimant can still 
establish a chronic disorder, also under section 3.303(b), by 
demonstrating continuity of symptomatology from service until 
the post-service diagnosis of the condition.  Savage, supra, 
10 Vet.App. at 496.  In this instance, as noted above, the 
veteran was not reported in service to suffer from arthritis, 
or loss of sensation or tingling in his upper and lower 
extremities, and none of these disorders has been linked to 
service.  Furthermore, there is no medical evidence that the 
veteran currently suffers from flat feet or gout, or nexus 
evidence linking a either disorder to service.  See McManaway 
v. West, 13 Vet.App. 60, 66 (1999), noting that, even where a 
veteran asserts continuity of symptomatology since service, 
medical evidence is required to establish "a nexus between 
the continuous symptomatology and the current claimed 
condition . . . ."  Thus, the veteran cannot, in this case, 
establish service connection through 38 C.F.R. § 3.303(b).  

In addition, the medical evidence of record does not support 
a finding that arthritis of the cervical or thoracic spine, 
hands, or arms was manifested to a compensable degree within 
the one-year presumption period following service.  See 38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In 
this respect, we note that there is no clinical evidence that 
the veteran suffers from arthritis of the hands or arms.  
Furthermore, the first documented finding of arthritis in the 
veteran's cervical and thoracic spine was in 1996, some 24 
years following his separation from active service.  

The Board therefore concludes that, given the lack of 
competent medical evidence, i.e., a medical opinion, linking 
any arthritic disorder, loss of sensation or tingling in the 
upper and lower extremities, gout, or flat feet, to active 
service, the veteran has not met the initial burden of 
presenting evidence of a well-grounded claim for service 
connection under the applicable law as interpreted in the 
Caluza and Savage precedents.  See Clyburn v. West, 12 
Vet.App. 296, 301 (1999), holding that continued complaints 
of pain after service do not suffice to establish a medical 
nexus, where the issue at hand is of etiology, and requires 
medical opinion evidence.  Although the veteran is competent 
to testify to the pain he has experienced since active 
service, he is not competent to testify to the fact that what 
he experienced in service and since service are the same 
related disorders.  See also Sanchez-Benitez v. West, 13 
Vet.App.282 (1999), in which the Court held that a diagnosis 
of pain, cannot, without connection to an underlying 
condition and a medical nexus to service, warrant service 
connection.  

With respect to the veteran's claim of a stomach disorder 
secondary to his service-connected low back disorder, we note 
that the service medical records do not reflect treatment for 
a stomach disorder.  The veteran has reported that 
medications he was prescribed for his low back disability 
caused him stomach pain.  A VAMC Columbia treatment record, 
dated in June 1994, noted possible diagnoses of GERD, PUD, or 
NSAIDs gastritis.  In March 1995, Dr. Knight diagnosed the 
veteran with dyspepsia.  In January 1996, the veteran 
reported that Dr. Knight had opined that the his stomach 
problem was due to the medications he was taking for his back 
pain.  A VAMC Columbia treatment record, also dated in 
January 1996, noted that an upper GI series had been 
performed and there was no evidence of ulcer.  The veteran 
was advised to discontinue taking Salsalate.  A subsequent 
treatment record, dated in June 1997, noted the veteran's 
report that his stomach was feeling much better since he had 
stopped taking his medications.  On VA examination in 
December 1997, he was noted to suffer from gastroesophageal 
reflux disease by history.  The disorder was not reported as 
related to the medications the veteran had been taking for 
his back.  Thus, the Board finds, that while the veteran 
appears to suffer from some type of stomach disorder, there 
is no competent medical evidence linking that disorder to the 
medications he received for his low back disability, or to 
active service.  

As for the veteran's neck disorder, claimed as secondary to 
his low back disorder, the Board notes that the veteran's 
service medical records do not reflect complaints or 
treatment for neck pain.  The veteran has reported that his 
neck was injured as a result of the same trauma that caused 
him to injure his low back.  A review of the post-service 
medical evidence reflects diagnoses of cervical spurring, 
degenerative joint disease of the cervical spine, and 
cervical arthritis.  An MRI of the cervical spine revealed no 
structural lesions.  On VA examination in November 1997, the 
veteran complained of sensory decreases in the C7-8 
dermatomes.  He was noted to move well, without significant 
evidence of pain in the cervical region.  The Board notes 
that, besides the veteran's own contentions, there is no 
competent medical evidence relating his neck disorder to 
service, or on a secondary basis to his service-connected low 
back disorder.  

Therefore, the Board finds that the veteran has not submitted 
well-grounded claims for a stomach disorder or neck disorder 
under Caluza, supra, i.e., he has failed to provide evidence 
linking either disorder to service, or on a secondary basis 
to his service-connected low back disorder.  

The veteran has been very specific in asserting that he 
suffers from arthritis of the cervical and thoracic spine, 
hands, and arms; loss of feeling in the 4th and 5th fingers of 
the left hand; tingling of the arms and legs; gout; and flat 
feet; as well as stomach and neck disorders secondary to his 
service-connected low back disorder.  While the Board does 
not doubt the sincerity of the veteran's contentions in this 
regard, our decision must be based on competent medical 
testimony or documentation.  In a claim of service 
connection, this generally means that medical evidence must 
establish that a current disability exists, and that the 
disability is related to a period of active military service.  
Competent medical evidence has not been presented 
establishing that the veteran's disabilities, either on a 
direct basis or secondary to the veteran's service-connected 
low back disorder, are related to service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999); Rabideau 
v. Derwinski, Montgomery v. Brown, both supra.

In addition, the veteran does not meet the burden of 
presenting evidence of a well-grounded claim merely by 
presenting his own testimony, because, as a lay person, he is 
not competent to offer medical opinions.  See, e.g., Voerth 
v. West, 13 Vet. App. 117, 120 (1999) ("Unsupported by 
medical evidence, a claimant's personal belief, no matter how 
sincere, cannot form the basis of a well-grounded claim."); 
Bostain v. West, 11 Vet.App. 124, 127 (1998), citing 
Espiritu, supra.  See also Carbino v. Gober, 10 Vet.App. 507, 
510 (1997); aff'd sub nom. Carbino v. West, 168 F.3d 32 (Fed. 
Cir. 1999); Routen v. Brown, 10 Vet.App. 183, 186 (1997)
("a layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998),
cert. denied, 119 S. Ct. 404 (1998).

Under the law, the veteran is free, at any time in the 
future, to submit new and material evidence to reopen his 
claims for arthritis of the cervical and thoracic spine, 
hands, and arms; loss of feeling in the 4th and 5th fingers of 
the left hand; tingling of the arms and legs; gout; flat 
feet; a stomach disorder and neck disorder either on a direct 
basis or as secondary to his service-connected low back 
disorder, regardless of the fact that he currently is not 
shown to be suffering from disabilities that may be service-
connected.  Such evidence would need to show, through 
competent medical evidence, a current disability or 
disabilities, and that such disability "resulted from a 
disease or injury which was incurred in or aggravated by 
service."  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1999); Rabideau, Montgomery, supra.

In absence of well-grounded claims, there is no duty to 
assist the veteran further in their development, and the 
Board does not have jurisdiction to adjudicate them.  Boeck 
v. Brown, 6 Vet.App. 14 (1993); Grivois v. Brown, 5 Vet.App. 
136 (1994).  Accordingly, as a claim that is not well 
grounded does not present a question of fact or law over 
which the Board has jurisdiction, the claims for service 
connection for arthritis of the thoracic and cervical spine, 
hands, and arms; loss of feeling in the 4th and 5th fingers of 
the left hand; tingling of the arms and legs; gout; flat 
feet; a stomach disorder and neck disorder, either on a 
direct basis or as secondary to his service-connected low 
back disorder, must be denied.  See Epps v. Gober, supra.

PTSD

Initially, the Board finds that the veteran's claim seeking 
service connection for PTSD is well-grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  That is, he has presented 
a claim which is not inherently implausible.  See Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  The record contains 
medical evidence of a current diagnosis of PTSD, the 
veteran's own lay evidence regarding in-service stressors, 
and medical-nexus evidence linking his PTSD to service.  
Thus, the veteran's claim is well grounded.  See Patton v. 
West, 12 Vet.App. 272, 276-77 (1999); Cohen v. Brown, 10 
Vet.App. 128 (1997).  See also Caluza, King, supra.  

The Board notes that, even after a PTSD claim is found to be 
well grounded, establishing service connection for that 
disability requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a), credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and medical evidence of a link, or causal nexus, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1999). 

The evidence required to warrant a grant of disability 
benefits does not have to be conclusive.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).

In finding the veteran's claim well grounded, we note that he 
has claimed to have been shot at and to have feared for his 
life while standing guard duty on an ordinance barge, to have 
come under attack from enemy forces while at an SV Camp and 
while stationed in Da Nang, and also to have experienced an 
enemy rocket attack.  Furthermore, the veteran has reported 
that he and other guards at Deep Water Pier were regularly 
shot at by snipers, and that explosions damaged two Merchant 
Marine ships.  In addition, a number of VA treatment reports 
have noted the veteran as suffering from PTSD, and in one 
instance, related that diagnosis to the veteran's reported 
experiences in Vietnam as he described them.  As held in the 
Court's caselaw, above, the veteran's lay evidence, which is 
presumed to be credible at the initial stage of the claim, in 
conjunction with the diagnosis of PTSD in the record and the 
examiners' nexus statements, is sufficient for the purpose of 
determining well-groundedness.  

The Board notes that if the claimant did not engage in combat 
with the enemy, or claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen, supra; Moreau v. Brown, 9 Vet.App. 389 
(1996); Dizoglio v. Brown, 9 Vet.App. 163 (1996).  Service 
department records must support, and not contradict, the 
claimant's testimony regarding noncombat stressors.  Doran v. 
Brown, 6 Vet.App. 283 (1994).  See Fossie v. West, 
12 Vet.App. 1, 6 (1998), where the Court stated, "If the 
veteran engaged in combat, his lay testimony regarding 
stressors will be accepted as conclusive evidence of the 
presence of in-service stressors.  38 U.S.C. 1154(b); 38 
C.F.R. § 3.304(f).  If, however, the veteran was not engaged 
in combat, he must introduce corroborative evidence of his 
claimed in-service stressors."

In VAOPGCPREC 12-99 (Oct. 18, 1999), the VA's General Counsel 
addressed the subject of determinations as to whether a 
veteran "engaged in combat with the enemy" for purposes of 
38 U.S.C. § 1154(b).  The General Counsel held that the 
ordinary meaning of the phrase "engaged in combat with the 
enemy," as used in 38 U.S.C. § 1154(b), required that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  Nothing in the language or history of the 
statute or any Department of Veterans Affairs regulation 
suggests a more specific definition.  The issue of whether 
any particular set of circumstances constitutes engagement in 
combat with the enemy for purposes of section 1154(b) must be 
resolved on a case-by-case basis.  

Furthermore, the General Counsel held that the determination 
as to what evidence may be satisfactory proof that a veteran 
"engaged in combat with the enemy" necessarily depends on 
the facts of each case.  Determining whether evidence 
establishes that a veteran engaged in combat with the enemy 
requires evaluation of all pertinent evidence in each case, 
and assessment of the credibility, probative value, and 
relative weight of the evidence.  

The question of whether the veteran was exposed to a stressor 
in service is a factual one, and VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet.App. 190 (1991), aff'd on reconsideration, 1 
Vet.App. 406 (1991); Wilson v. Derwinski, 2 Vet.App. 614 
(1992).  In sum, whether the evidence establishes the 
occurrence of stressors is a question of fact for 
adjudicators, and whether any stressors that occurred were of 
sufficient gravity to cause or to support a diagnosis of PTSD 
is a question of fact for medical professionals.  

In addition, the Board notes that the Court of Appeals for 
Veterans Claims, in Cohen, supra, stated, with respect to the 
sufficiency of stressors to support a diagnosis of PTSD, that 
a more subjective test has been adopted under the Diagnostic 
and Statistical Manual of Mental Disorders, 4th ed., of the 
American Psychiatric Association (DSM-IV).  In order for a 
stressor to sufficiently support a diagnosis of PTSD, a 
person must have been exposed to a traumatic event in which 
the person experienced, witnessed, or was confronted with an 
event that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others, and the person's response involved intense fear, 
helplessness, or horror.

Under DSM-IV, there has been a modification in the 
nomenclature applied in the rating schedule for mental 
disorders, in place of the earlier version of that text, DSM-
III.  As the Court has noted, a significant change from DSM-
III to DSM-IV is that the diagnostic criteria for a PTSD 
stressor (that is, the requirements for determining the 
sufficiency of a claimed stressor) "are no longer based 
solely on usual experience and response but are 
individualized (geared to the specific individual's actual 
experience and response)."  Cohen, 10 Vet.App. at 141.  The 
Court has noted that, "under Cohen, the appellant was 
'entitled to receive the benefit of the most favorable 
version' of the DSM."  Helfer v. West, 11 Vet.App. 178, 179 
(1998), aff'd, 174 F.3d 1332 (Fed. Cir. 1999).

As noted above, the establishment of a "plausible" claim 
does not dispose of the issue.  The Board must now review 
this aspect of the veteran's claim on its merits and account 
for the evidence which it finds to be persuasive and 
unpersuasive and provide reasoned analysis for rejecting 
evidence submitted by or on behalf of the claimant.  See 
Gilbert, supra.

Moving ahead to consideration on the merits, as noted above, 
the veteran's DA Form 20 notes that he served in Vietnam from 
October 1971 to June 1972.  The veteran's service records do 
not indicate that he actually served in combat.  He was not 
awarded the Purple Heart, the Combat Infantryman Badge, or a 
similar combat citation.  Furthermore, in his DD Form 214, 
the veteran's MOS was listed as "structural specialist".  
We note that, with respect to the veteran's claimed 
stressors, a unit history of the 5th Transportation Command 
verifies the veteran's report that two ships at Deep Water 
Pier were damaged after attacks by enemy sappers.  However, 
none of the veteran's stressors have otherwise been verified 
with supportive evidence.  

In particular, there is no evidence of record substantiating 
the veteran's report that he and five Koreans were attacked 
by the Vietcong while at an "SV" camp.  There is also no 
evidence that his unit, the 264th Transportation Company, or 
the 5th Transportation Command, engaged the enemy in support 
of the 196th Infantry.  Additionally, there is no evidence 
verifying that the veteran underwent a life threatening 
experience on an ordinance barge during which he was shot at 
by a sniper.  Furthermore, the veteran reported coming under 
heavy rocket attack sometime between January and February 
1972.  The unit history documents that the Da Nang sector was 
subjected to six rocket and mortar attacks during an enemy 
offensive that began Easter weekend, with only slight damage.  
No other report of rocket attacks was noted in the Unit 
History.  

We are also cognizant that the veteran has contended that he 
was assigned a combat MOS while in Vietnam.  In particular, 
the veteran has reported that he served as a gunner on a 
truck and also as a combat engineer.  Even accepting these 
contentions as true, that alone does not warrant a grant of 
service connection for PTSD.  The veteran would still need 
submit corroborative evidence of a claimed in-service 
stressor.  In this instance, the Board notes that the veteran 
has not reported any specific stressors associated with being 
a gunner on a truck or a combat engineer.  

The Board has also considered the veteran's other reported 
non-combat-related experiences in Vietnam, but, again, there 
is no evidence verifying that any of these events took place.  
We thus find that, without supportive evidence of in-service 
stressors, the veteran's uncorroborated account of his 
military experiences is an inadequate basis for 
substantiating his claim, notwithstanding that health care 
professionals may accept as truthful the veteran's reported 
service history for purposes of treatment and diagnosis, 
e.g., in diagnosing PTSD.  See Cohen, supra.

Under the law, the veteran is free, at any time in the 
future, to submit new and material evidence to reopen his 
claim for PTSD.  Such evidence would need to show medical 
evidence establishing a current, clear diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressor actually occurred, and medical evidence of a 
link, or causal nexus, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f).  


ORDER

1. Entitlement to service connection for arthritis of the 
cervical spine is denied.  

2. Entitlement to service connection for arthritis of the 
thoracic spine is denied.  

3. Entitlement to service connection for arthritis of the 
hands is denied.  

4. Entitlement to service connection for arthritis of the 
arms is denied.  

5. Entitlement to service connection for loss of feeling in 
the 4th and 5th fingers in the left hand is denied.  

6. Entitlement to service connection for tingling of the arms 
is denied.  

7. Entitlement to service connection for tingling of the legs 
is denied.  

8. Entitlement to service connection for gout is denied.  

9. Entitlement to service connection for flat feet is denied.  

10. Entitlement to service 
connection for a stomach disorder is denied.  

11. Entitlement to service 
connection for a neck disorder is denied.

12. Entitlement to service 
connection for PTSD is denied.  


REMAND

As to his low back, the veteran has submitted a well-grounded 
claim within the meaning of 38 U.S.C.A. § 5107(a).  See 
Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990); Gilbert v. 
Derwinski, 1 Vet.App. 49, 55 (1990).  That is, the Board 
finds that he has submitted a claim which is plausible.  This 
finding is based in part on the veteran's assertion that his 
service-connected low back disability is more severe then 
previously evaluated.  See Arms v. West, 12 Vet.App. 188, 200 
(1999), citing Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  

In reviewing the evidence of record, as noted in the Factual 
Basis above, the veteran has complained of chronic low back 
pain with occasional radiation into the lower extremities.  
In January 1993, Dr. Knight reported that the veteran 
suffered from degenerative disc and facet joint arthritis, 
with acute paraspinal muscle spasm.  In a June 1996 VA Form 
9, the veteran reported that he suffered from chronic low 
back pain, and that the pain restricted his movements, 
especially being able to bend and climb.  During a personal 
hearing in January 1997, the veteran testified that his low 
back disorder affected his ability to work and sleep, and 
that he had a difficult time bending.  

On VA examination In November 1997, range of motion of the 
lumbar spine was noted as reasonable, without evidence of 
muscle spasm.  The examiner's impression was mechanical low 
back pain.  VAMC Columbia records, dated in July 1999, noted 
minimal movement loss on flexion and moderate movement loss 
with extension.  The veteran described his pain level as 4 
out of 5.  It was also noted that a determination of the 
veteran's symptoms in response to test movements was 
difficult to ascertain as the veteran was frequently noted to 
state that his symptoms were gone but then within minutes 
state that the symptoms had been there all the time.  
Diagnosis included derangement syndrome and multi-directional 
dysfunction syndrome.  



We are cognizant that an evaluation of the level of 
disability present must include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on those functional abilities.  38 C.F.R. § 4.10.  Under 
38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness should also be considered and, 
as such, is as important as limitation of motion.  
Furthermore, a part which becomes painful on use must be 
regarded as seriously disabled. 

The Board notes that the veteran has complained of chronic 
low back pain and limitation of motion, especially while 
working and during everyday activities.  However, during the 
November 1997 VA examination, the examiner did not address 
whether the veteran would necessarily experience weakness, 
excess fatigability, incoordination, and/or pain due to 
repeated use, or flare-ups with respect to his low back 
disorder, and, if so, whether there would be any additional 
loss in range of motion and/or functional impairment due to 
these factors.  

The United States Court of Appeals for Veterans Claims 
(previously known, prior to March 1, 1999, as the Court of 
Veterans Appeals) has emphasized:

Under 38 C.F.R. § 4.40 (1996), the Board is 
required to consider the impact of pain in making 
its rating determination.  Schafrath v. Derwinski, 
1 Vet.App. 589, 593 (1991).  The Board is required 
to provide a statement of its reasons and bases 
with respect to that aspect of the determination 
as well.  Ibid (citing Gilbert, 1 Vet.App. at 58).  
Although section 4.40 does not require a separate 
rating for pain, it does promulgate guidance for 
determining ratings under other diagnostic codes 
assessing musculoskeletal function.  See generally 
38 C.F.R. § 4.71(a) (1996).  The fact that a 
specific rating for pain is not required by 
section 4.40 does not relieve the BVA from its 
obligation to provide a statement of reasons or 
bases pertaining to that regulation.  See DeLuca 
v. Brown, 8 Vet.App. 202, 207 (1995).

Spurgeon v. Brown, 10 Vet.App. 194, 196 (1997).

The Board notes that a medical examiner must make a full 
description of the effects of disability upon the person's 
ordinary activity.  See 38 C.F.R. § 4.10 (1998).  
Furthermore, we are not competent to ascertain the degree to 
which a disability has manifested itself, or how much pain 
the veteran is experiencing, or any associated functional 
loss, without a solid foundation in the record, grounded in 
medical evidence.  See Rucker v. Brown, 10 Vet.App. 67, 74 
(1997), citing Colvin v. Derwinski, 1 Vet.App. 171 (1991), 
and Hatlestad v. Derwinski, 3 Vet.App. 213 (1992).

The Court of Appeals for Veterans Claims has recently 
reaffirmed its holding in DeLuca, holding, in an analogous 
case:

In light of the veteran's . . . testimony as to 
pain . . . , which could cause functional 
impairment . . . , the Court will remand this 
claim for a new examination that adequately 
evaluates the functional impairment due to pain . 
. . , followed by a decision that specifically 
addresses the pain issue, supported by an adequate 
statement of reasons or bases.  See DeLuca v. 
Brown, 8 Vet.App. 202, 207-08 (1995); see also 
Smallwood [v. Brown, 10 Vet.App. 93, 99 (1997)]; 
Green (Victor) v. Derwinski, 1 Vet.App. 121, 124 
(1991) ("fulfillment of the statutory duty to 
assist . . . includes the conduct of a thorough 
and contemporaneous medical examination, one which 
takes into account the records of the prior 
medical treatment, so that the evaluation of the 
claimed disability will be a fully informed 
one").

Arms v. West, 12 Vet.App. 188, 201 (1999).  See also 
Fenderson v. West, 12 Vet. App. 119, 128 (1999), holding that 
a veteran's complaint of "pain that is worse with activities 
is evidence of pain on movement and functional disability due 
to pain that requires explicit consideration under 38 C.F.R. 
§§ 4.40 and 4.45."


Therefore, given that the veteran has reported suffering from 
increased pain and restricted activities as a result of his 
low back disability, as well as the need for consideration of 
the criteria emphasized in DeLuca, supra, the Board believes 
the veteran should undergo an additional medical examination 
to better assess his current level of disability.  
Accordingly, while we regret the delay in this case, further 
appellate consideration will be deferred, and the veteran's 
increased rating claim for a low back disability is Remanded 
to the RO for the following action:


1. The RO should obtain the names and addresses of 
all medical care providers (VA or non-VA), if 
any, who have treated the veteran for his low 
back disability.  The RO should request that 
the veteran furnish signed authorizations for 
release to the VA of private medical records in 
connection with each non-VA source identified.  
The RO should attempt to obtain any such 
private treatment records, and any additional 
VA medical records not yet on file that may 
exist and incorporate them into the claims 
folder.  

2. The veteran should be scheduled for a medical 
examination to evaluate the nature and extent 
of low back disability.  Before evaluating the 
veteran, the examiner should review the claims 
folder, including a copy of this Remand and any 
evidence added to the record.  A notation that 
such review was undertaken should be made in 
the examination report.  The examiner's report 
should fully set forth all current complaints, 
pertinent clinical findings, and diagnoses.  In 
particular, the examiner should report on the 
level of the veteran's pain due to his low back 
disability, and the effect such pain has on the 
veteran's functional ability, i.e., whether 
there is any functional loss in his low back 
due to weakened movement, excess fatigability, 
incoordination, or pain on use.  If feasible, 
the examiner should comment as to any 
additional range-of-motion loss (beyond that 
due to the objectively-demonstrated back 
abnormality) caused by those factors.  In 
addition, the examiner should state the 
etiology of any pain, and whether such pain 
claimed by the veteran is supported by adequate 
pathology, or evidenced by visible behavior on 
motion or palpation.  All opinions expressed 
should be supported by reference to pertinent 
evidence.  

3. Upon completion of the development of the 
record requested by the Board, and any other 
development deemed appropriate by the RO, the 
RO should again consider the veteran's claim, 
with particular consideration of the provisions 
of 38 C.F.R. § 4.40.  If action taken remains 
adverse to the veteran, he and his accredited 
representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
concerning all evidence added to the record 
since the last SSOC, including the provisions 
of 38 C.F.R. § 4.40.  Thereafter, the veteran 
and his representative should be given an 
opportunity to respond.  The case should then 
be returned to the Board for further appellate 
consideration, if otherwise in order.


By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and ensure due process of law.  No action is 
required by the veteran until he receives further notice, 
although he may furnish additional evidence and argument 
while the case is in remand status.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 



